                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DEVON POWELL,

                     Plaintiff,
                                                     CIVIL ACTION
           v.                                        NO. 17-3729


C.E.R.T. OFFICER RAYMOND

                      Defendant.




                                    ORDER

      AND NOW, this 4th day of January, 2019, it is ORDERED that the case is

DISMISSED with prejudice and the Clerk of Court is directed to mark the case

CLOSED.


                                           BY THE COURT:



                                           /s/ Gerald J. Pappert
                                           GERALD J. PAPPERT, J.
